Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 1 of 18 Page ID #:1
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 2 of 18 Page ID #:2




                           A F F I D A V I T

     I, Julie Sawyer, being duly sworn, declare and state as

follows:

                      I.    PURPOSE OF AFFIDAVIT

           I make this affidavit in support of a criminal

complaint against and arrest warrant for Charles Anthony THOMAS

III for violation of Title 18, United States Code, Section

1028(a)(7) (unlawful possession and use of means of

identification).
           The facts set forth in this affidavit are based upon

my personal observations, my review of the documents and records

discussed herein, my training and experience, and information

obtained from other agents and witnesses.        This affidavit is

intended to show merely that there is sufficient probable cause

for the requested complaint and arrest warrant and does not

purport to set forth all of my knowledge of, or investigation

into, this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                     II. SUMMARY OF PROBABLE CAUSE

           FBI discovered that defendant Charles Anthony THOMAS

III has been engaged in a years-long identity theft scheme

throughout Orange County and the Inland Empire.

           In January 2020, the Orange County Sheriff’s

Department (OCSD) arrested THOMAS after he had purchased almost

a thousand dollars’ worth of merchandise from Kohl’s in Yorba

Linda, California, while posing in the identity of someone else
                                    1
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 3 of 18 Page ID #:3




and using that person’s credit card.

          Subsequent investigation uncovered that THOMAS has

been stealing other people’s identities.        Not only has THOMAS

being using a credit card in someone else’s name, but he also

has been using stolen identity information to open bank

accounts, including by fraudulently creating email accounts in

those victims’ identities.

          Thus far, the investigation shows that THOMAS

unlawfully possessed the identity information of more than 40

victims, including driver’s licenses and debit/credit cards, and

he opened more than 10 bank accounts in other people’s names.
                     III. BACKGROUND OF AFFIANT

          I am a Special Agent with the Federal Bureau of

Investigation, where I have been employed since May 2017.          I am

currently assigned to investigate white collar crime, and my

duties include the investigation of wire, mail, and securities

fraud.   I attended the FBI academy and have received specialized

training related to investigating white collar crime.          I have

experience in conducting surveillance, analyzing financial

records, interviewing witnesses, drafting affidavits for search

warrants and arrest warrants, and in executing arrest and search

warrants and other investigative techniques.

          Through my training and experience, including

discussions with other law enforcement officers experienced in

investigating crimes involving fraud and identity theft, I have

become familiar with the methods used by people who commit

identity theft related fraud.
                                    2
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 4 of 18 Page ID #:4




                    IV. STATEMENT OF PROBABLE CAUSE

     Based upon my interviews of witnesses, review of police

reports, seized evidence, and bank, financial, and phone

records, as well as discussions with local law enforcement

officers, I know the following:

     A.    January 2020: THOMAS is arrested for using a credit

           card in someone else’s name to purchase merchandise

           from Kohl’s in Yorba Linda, California.
           Summary: THOMAS used someone else’s credit card to

purchase merchandise from Kohl’s, but when his car was searched,

many other people’s identity information was found, including

driver’s licenses, credit cards, checkbooks, tax records, and

other financial documents (e.g., correspondence from credit card

companies/banks).

           1.   THOMAS is arrested by OCSD for using someone

                else’s credit card, and officers find identity

                information of more than 40 people in his car.

           Based upon my review of reports and documents

(including photographs) received from OCSD, I learned the

following:

           On January 24, 2020, OCSD deputies were flagged down

by a Kohl’s loss prevention offer based upon a suspicious

shopper.

           Deputies then observed an individual later identified

as THOMAS loading items into a white Nissan SUV.

           The deputies searched law enforcement databases and

determined that that vehicle had been reported as stolen, with
                                    3
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 5 of 18 Page ID #:5




THOMAS listed as the suspect.

            Deputies watched THOMAS walk inside another store, and

then detained him.    THOMAS admitted that he had a parole

violation warrant, and said that he had a bindle of

methamphetamine inside his right sock.       Deputies then searched

THOMAS and found a glass pipe in his right front pants pocket,

and two small black plastic baggies containing a white

crystalline substance inside his right sock.
            Deputies also found a wallet inside THOMAS’s pants

pocket.    The wallet contained a Kohl’s credit card in the name

of N.R.H. and approximately $1,400 in cash.

            Deputies then confirmed that THOMAS was on parole and

had an active violation warrant.

            The Kohl’s loss prevention officer told the deputies

that he confirmed that THOMAS had just used a Kohl’s credit card

in the name of N.R.H. to purchase approximately $1,000 worth of

merchandise at Kohl’s.

            a.   I also obtained and reviewed video from Kohl’s,

in which I observed THOMAS making the purchases.

            b.   I also reviewed the Kohl’s receipt from that

purchase, which reflected that THOMAS had used N.R.H.’s credit

card to charge $700 and $80 cash to complete a purchase totaling

$778.42.    The merchandise cost approximately $980, but the final

total had been reduced because when making the purchase, THOMAS

used $120 of “Kohl’s cash” and several “buy one-get one” offers.

            Deputies then searched the vehicle that THOMAS was

using:
                                    4
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 6 of 18 Page ID #:6




          a.    Inside the glove compartment, they found a gift

bag containing more than 29 credit cards and 4 California

driver’s licenses, all in other people’s names:




          b.    On the front passenger seat, there was a black

suitcase that contained multiple pieces of mail from various

addresses in the cities of Yorba Linda and Anaheim, California.

In addition, there were two notebooks containing hand written

entries containing PII for multiple people:




          c.    Also found in the vehicle was a 15% off Kohl’s

coupon in N.R.H.’s name, with mailing address on Tippecanoe

                                    5
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 7 of 18 Page ID #:7




Ave., in San Bernardino, California.       (As discussed below, that

address is tied to THOMAS, and has never been used by N.R.H.)

            d.   Officers also found several check booklets for

bank accounts, bank statements, credit card bills, DMV mail,

social security mail, ADP earning statement, and tax records,

all in other people’s names.

            More than 40 different persons’ identity information

was contained in the notebook, credit cards, and other items

found in the vehicle THOMAS was using.
            After waiving his Miranda rights, THOMAS agreed to

interview with the deputies.      THOMAS stated:

            a.   He had rented the vehicle approximately one month

ago and did not return it when it had been due the previous

week, even though a representative from the car rental business

had called him and told him the vehicle was overdue.

            b.   The methamphetamine and pipe were his, and he had

last smoked methamphetamine earlier in the day.

            c.   N.R.H. was his “friend” from Moreno Valley, and

she had given him permission to use the Kohl’s credit card in

her name.    (As discussed below, N.R.H.’s interview statements

show that statement by THOMAS was false.)

            d.   The black suitcase and all of its contents belong

to his friend “Mario” from La Mirada.

            THOMAS was then arrested for Burglary, in violation of

California Penal Code Section 459; Larceny, in violation of

California Penal Code Section 496d(a), and his parole warrant.


                                    6
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 8 of 18 Page ID #:8




          2.    Victims confirm that they had not given THOMAS

                permission to possess or use their identity

                information or debit/credit cards.

          Victim N.R.H.: On August 24, 2020, I interviewed

N.R.H., who was the person whose name was on the Kohl’s card

that THOMAS had used to purchase the Kohl’s merchandise on

January 24, 2020 (when he was arrested by local law

enforcement).   N.R.H. told me that her car had been stolen in

2019, and had her wallet with her identification information in

it when it was stolen.     N.R.H. said that she never gave anyone

permission to use her Kohl’s card, other than her husband.
          Victim H.I.: One of the CDLs found in the car THOMAS

was using on January 24, 2020 was in the name of H.I.

          a.    On that same date, January 24, 2020, an Anaheim

PD officer went to H.I.’s address of record and interviewed him,

and I reviewed the report of that interview.        From that review,

I learned:

          b.    H.I. stated that he currently had his California

identification card and California driver’s license.

          c.    In January 2019, he had applied for his

California driver’s license, which he was supposed to receive by

mail.

          d.    After a month of waiting, he never received the

driver’s license, so he had to go to the DMV in person to

receive a replacement

          e.    He did not give anyone permission to possess his

driver’s license, and desired prosecution.
                                    7
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 9 of 18 Page ID #:9




          Victim J.S.: One of the CDLs found in the car THOMAS

was using on January 24, 2020 was in the name of J.S.

          a.     On August 20, 2020, I interviewed J.S., who said

the following:

          b.     J.S. previously lost or misplaced his driver’s

license, so J.S. went to the DMV to obtain a Real ID license.

          c.     J.S. was told to expect his Real ID within two

weeks, however J.S. never received it.

          d.     Around this time (mid-January 2020), J.S. was

aware that mail was stolen from several houses in J.S.’s

neighborhood. J.S. assumed that his Real ID was stolen from his

mailbox at that time.

          e.     After the loss of J.S.’s license, J.S. was aware

of multiple attempts to create bank accounts in his name.          J.S.

received mail from several banks where he was not currently

banking, which stated that accounts had been opened in J.S.’s

name and ready for use.

          f.     J.S. was aware of accounts opened in his name at

Bank of the West, Bank of America, U.S. Bank and Citi Bank.

          g.     J.S. did not open any of those accounts.

     B.   FBI investigation uncovers that THOMAS possessed other

          people’s identity information and used it to open bank

          and email accounts in their names.

          Summary: THOMAS opened more than five bank accounts

using identity information of other people, including victims

T.Mc., D.G., I.A., and F.Q.


                                    8
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 10 of 18 Page ID #:10




           1.    Victim N.R.H.

           On August 20, 2020, I interviewed N.R.H. regarding her

Kohl’s card in the name of N.R.H. that THOMAS had used in

January 2020 and had been found in his vehicle.

           a.    She told me that after her car was stolen, she

had cancelled her credit cards, including her Kohl’s credit card

account.   However, in December 2019, she received an email from

Kohl’s that her card had been used.

           b.    N.R.H. said that on January 25, 2020, she

received an email from Kohl’s that welcomed her back to Kohl’s,

even though she had not signed up for a new card with Kohl’s nor

reactivated her account with Kohl’s.

           c.    After receiving a statement dated February 2020

with a balance, she also noticed that there had been a purchase

that she had not made.

           d.    N.R.H. then spoke to Kohl’s, which informed her

that her address had been changed to “7188 Tippecanoe” in San

Bernardino, and the email address for her account had been

changed to an email address that was not hers.          She also said

that she had never lived at nor changed her address to that

address in San Bernardino.

           I reviewed the notebook containing PII that was found

in THOMAS’s car on January 24, 2020.        That notebook contained

PII related to victim N.R.H., including N.R.H.’s name and DOB,

N.R.H.’s Kohl’s account number, username and password, and an

email address (not created by N.R.H.).

           I obtained and reviewed information from Kohl’s
                                     9
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 11 of 18 Page ID #:11




related to N.R.H.’s Kohl’s account.        From that review, I learned

that:

           a.    On November 8, 2019, the email address for

N.R.H.’s Kohl’s account was changed to cruncht1xxxxxx@gmail.com,

and the phone number was changed to 714-xxx-8482.          That same

day, the physical address was changed to 7188 Tippecanoe Ave.,

San Bernardino, California.

           b.    On January 22, 2020, the email address was

changed again, to [N.H.]31@gmail.com.
           N.R.H. told me that N.R.H. had not made such changes

to her Kohl’s account.

           I obtained phone records that showed that the phone

number listed as the contact number on N.R.H.’s Kohl’s card,

714-xxx-8482, is registered to L.B. at the home address listed

on THOMAS’s California driver’s license.         I confirmed that L.B.

is THOMAS’s grandfather.

           I obtained lease records that show that the 7188

Tippecanoe Unit A was leased by M.S. On December 11, 2019,

THOMAS was arrested by Upland Police Department officers with

M.S. while driving a stolen vehicle.        THOMAS told the arresting

officers that M.S. was his girlfriend.

           I obtained subscriber information for email address

cruncht1xxxxxx@gmail.com.       Those records show that this email is

registered to THOMAS.

           2.    Victim T.Mc.

           Officers found identity information of victim T.Mc.

inside the vehicle that THOMAS was using on January 24, 2020,
                                    10
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 12 of 18 Page ID #:12




including a Wells Fargo debit card in T.Mc.’s name.

           I obtained information from Bank of the West regarding

checking and savings accounts that had been opened in victim

T.Mc.’s name.

           From those documents, I learned that:

           a.    On or about October 26, 2019, checking and

savings accounts ending in 4977 and 3557, respectively, had been

opened in victim T.Mc.’s name at the Bank of the West.

                 i.    Those accounts had been opened using T.Mc.’s

PII, as well as telephone number 714-xxx-8482, email address

[T.Mc]1331@gmail.com, recovery email cruncht1xxxxxx@gmail.com,
and a mailing address on Tippecanoe Ave. in San Bernardino.

                 ii.   Multiple checks were deposited into checking

account ending in 4977, which were ultimately returned as

unpaid.   Those deposited checks all had signatures purporting to

be from T.Mc.

                 iii. Approximately $2,900 in debits and ATM cash

withdrawals in Anaheim or San Bernardino were conducted using

cards tied to account ending in 4977.

           On or about November 5, 2020, I interviewed T.Mc.           She

told me the following:

           a.    She received multiple phone messages alerting her

that she had applied for multiple credit cards, for which she

had not applied.

           b.    She then went online to a credit reporting

agency, and saw that there were many applications for credit

cards, checking accounts, and savings accounts that she had not
                                    11
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 13 of 18 Page ID #:13




initiated.

           c.    She said that she went through the list and

called each entity to alert it that she had not applied for the

referenced account.

           d.    In 2019, she realized that her driver’s license

had expired and that she had not received a notice in the mail

that her license was expiring shortly.        She eventually obtained

a renewed license.

           e.    She never opened a bank account at Wells Fargo or

Bank of the West. She did not cash or receive any of the checks

transacted on those accounts.       Likewise, she did not make any

purchases using a Bank of the West debit card. Specifically, she

did not make any purchases with a Bank of the West debit card in

November 2019 in San Bernardino or Anaheim.

           f.    She has never lived on Tippecanoe Avenue in San

Bernardino and did not use or create email address

[T.Mc.]1331@gmail.com.
           g.    She has never used telephone number 714-xxx-8482.

           h.    In November 2019, she received notice from U.S.

Bank that informed her that someone had attempted to open three

accounts and one credit card in her name, which she had not

authorized.

           I obtained subscriber information for email address

cruncht1xxxxxx@gmail.com, which was listed as the recovery email

for the Bank of the West bank account opened in victim T.Mc.’s

name.   Those records show that this email is registered to

THOMAS.
                                    12
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 14 of 18 Page ID #:14




           I obtained phone records that showed that one of the

phone numbers used to open the bank account in victim T.Mc.’s

name at the Bank of the West ending in 4977, 714-xxx-8482, is

registered to L.B. at the home address listed on THOMAS’s

California driver’s license.       (As indicated above, I confirmed

that L.B. is THOMAS’s grandfather.)

           3.    Victim D.G.

           Deputies found identity information of victim D.G.

inside the vehicle that THOMAS was using on January 24, 2020,

including a Bank of the West debit card and Bank of the West

checks from an account in victim D.G.’s name.         Moreover, the

notebook found in the vehicle contained victim D.G.’s PII, as

well as the bank account information for a bank account opened

in victim D.G.’s name.
           I obtained information from Bank of the West regarding

checking and savings accounts ending in 3371 and 6690,

respectively, that had been opened in victim D.G.’s name.

           From my review of those records, I learned that:

           a.    On or about December 30, 2019, checking account

ending in 3371 had been opened in victim D.G.’s name at the Bank

of the West.

                 i.    That account had been opened using D.G.’s

PII, as well as telephone number 909-xxx-6534, email address

[D.G.]1331@gmail.com, and a mailing address on Tippecanoe Ave.

in San Bernardino.

                 ii.   Multiple checks were deposited into that

account, which were ultimately returned as unpaid.          One
                                    13
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 15 of 18 Page ID #:15




deposited check had a signature purporting to be from D.G.

                 iii. Multiple checks were also written from that

account, which had signatures purporting to be from D.G.

           On or about November 23, 2020, I interviewed D.G.           He

told me the following:

           a.    Sometime in mid-2019, he received a call from an

out-of-state police department because a vehicle had been rented

in his name, and then abandoned.         The police told him that there

were also credit cards in his name in the vehicle.          He told the

police that he had not rented that vehicle.

           b.    He never opened an account with Bank of the West.

I asked him about some of the checks that were either deposited

or cashed in the bank account listed above, and he confirmed

that he did not do those transactions.

           c.    He did not create or use email account

[D.G.]1331@gmail.com.
           d.    He never lived at nor had mail sent to an address

on Tippecanoe in San Bernardino, California.

           e.    He never used the phone number 909-xxx-6534.

           f.    He never gave permission for anyone to use any of

his credit or debit cards.

           4.    Victim I.A.

           Officers found identity information of victim I.A.

inside the vehicle that THOMAS was using on January 24, 2020,

including a JC Penny card in victim I.A.’s name, a receipt of a

purchase using that card in San Bernardino in January 2020, and

a PayPal Mastercard in victim I.A.’s name.
                                    14
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 16 of 18 Page ID #:16




           I obtained information from Bank of the West regarding

account ending in 8681 that had been opened in victim I.A.’s

name.

           From my review of those records, I learned that:

           a.    On or about August 27, 2019, an account ending in

8681 had been opened in victim I.A..’s name at the Bank of the

West.

                 i.    That account had been opened using I.A.’s

PII, as well as telephone number 714-xxx-9058, email address

[I.A.]1331@gmail.com, and a mailing address on N. West Ave. in
Anaheim, California.

                 ii.   Multiple checks were deposited into that

account.   The deposited checks I reviewed had signatures

purporting to be from I.A.

                 iii. There were also debit and ATM transactions

on that account, as well as checks were ordered.

           On or about November 16, 2020, I interviewed I.A.

During that interview, he told me the following:

           a.    In or about September 2019, his phone was stolen,

which also contained his social security card and PII.           He

reported that theft to his banks and the police.

           b.    He had had applied for a JC Penny charge card but

never received the actual card in the mail.         He did not make any

purchases from a JC Penny in San Bernardino in January 2020.

           c.    He never opened an account with Bank of the West.

           d.    He did not create or use email account

[I.A.]1331@gmail.com.
                                    15
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 17 of 18 Page ID #:17




           e.    He never lived an address on Tippecanoe Avenue in

San Bernardino, California, or an address on N. West Street in

Anaheim, California.

           f.    He never used the phone number 714-xxx-9058.

           g.    Recently, he received calls from loan companies

about attempts to take out loans in his name, which he did not

authorize.

           I researched law enforcement and public databases and

financial documents, from which I learned the following:
           a.    The address on N. West Street in Anaheim,

California, was listed as THOMAS’s home address on his

California driver’s license.

           b.    That address was also listed as THOMAS’s home

address on a Wells Fargo bank account opened in THOMAS’s name.

           5.    Victim F.Q.

           Officers found identity information of victim F.Q.

inside the vehicle that THOMAS was using on January 24, 2020,

including a visa card in victim F.Q.’s name.         I obtained records

from Bank of the West.      From my review of those records, I

learned that:

           On or about August 28, 2019, checking account ending

in 9481 had been opened in victim F.Q.’s name at the Bank of the

West.

           That account had been opened using F.Q.’s PII, as well

as an email address [F.Q.]92882@gmail.com, and a mailing address

on N. West Ave. in Anaheim, California. (As related above, that

address on N. West Street in Anaheim was listed as THOMAS’s home
                                    16
Case 8:21-mj-00440-DUTY Document 1 Filed 06/24/21 Page 18 of 18 Page ID #:18




address on his California driver’s license, and was also listed

as THOMAS’s home address on a Wells Fargo bank account opened in

THOMAS’s name.)

           Multiple checks were deposited into that account. The

deposited checks I reviewed had signatures purporting to be from

F.Q.   Each of the checks were drawn on accounts from different

individuals whose addresses on the check were listed on N. West

St. in Anaheim, California.      There were also checks ordered for

the account.
           As of present, I have been unable to interview F.Q.,

but the opening of this bank account matches defendant’s scheme.

                              V. CONCLUSION

            Based on the information set forth above, there is

probable cause to believe that Charles Anthony THOMAS III

violated Title 18, United States Code, Section 1028(a)(7)

(unlawful possession and use of means of identification).


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 24th
                  ___ day of June
2021.


 DOUGLAS F. McCORMICK
HONORABLE DOUGLAS F. McCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    17
